Citation Nr: 1610701	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  08-19 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for asthmatic bronchitis.


REPRESENTATION

Appellant represented by:	Fay E. Fishman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1966 to December 1966.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the RO in St. Paul, Minnesota, which denied service connection for chronic obstructive lung disease (COPD) and declined to reopen service connection for asthmatic bronchitis.  This case was first before the Board in November 2011, where the Board reopened service connection for asthmatic bronchitis, and remanded the issues then on appeal to obtain a VA respiratory examination for compensation purposes.  

The Veteran received a VA respiratory examination in November 2011, and the matter was returned to the Board.  In a subsequent January 2014 Board decision, the issues of service connection for asthmatic bronchitis and COPD were again remanded for further development, specifically, to obtain outstanding Social Security Administration (SSA) documentation and to order an addendum opinion to the November 2011 VA respiratory examination as to the bronchitis issue.  The record reflects that the outstanding SSA documents were associated with the file and an addendum opinion was obtained in March 2014.  Upon the matter being returned to the Board, in a December 2014 decision the matter was again remanded to allow the Veteran to testify at a Board videoconference hearing.

The Veteran testified from St. Paul, Minnesota, at a March 2015 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, D.C.  The hearing transcript has been associated with the record.  The case was returned to the Board, and in a May 2015 decision, the Board denied service connection for COPD and again remanded the issue of service connection for asthmatic bronchitis for an addendum opinion.  An adequate addendum opinion, which has been associated with the record, was rendered in June 2015.

The Board finds that there has been substantial compliance with the directives of the previous Board remands as to the issue of service connection for asthmatic bronchitis.  The record reflects that the outstanding SSA records were obtained, the Veteran received a Board videoconference hearing with the undersigned Veterans Law Judge in March 2015, the Veteran underwent a VA respiratory examination, and VA obtained all necessary addendum opinions.  As such, an additional remand to comply with the previous remand directives as to the issue of service connection for asthmatic bronchitis is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with recurrent asthmatic bronchitis.

2.  The asthmatic bronchitis clearly and unmistakably pre-existed entry into active duty. 

3.  The preexisting asthmatic bronchitis clearly and unmistakably was not chronically worsened during service.


CONCLUSIONS OF LAW

1.  Asthmatic bronchitis clearly and unmistakably preexisted service.  38 U.S.C.A. 
§ 1111 (West 2014); 38 C.F.R. § 3.304 (2015).

2.  Asthmatic bronchitis clearly and unmistakably was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The U.S. Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In October 2007, VA issued the Veteran VCAA notice which informed of the evidence generally needed to reopen a previously denied claim, what actions needed to be undertaken, and how VA would assist in developing the claim; however, the notice did not discuss the evidence generally needed to support a claim of service connection.  The notice was issued to the Veteran prior to the December 2007 rating decision from which the instant appeal arises.  

In June 2008, the Veteran received a statement of the case (SOC) which addressed the evidence necessary to support a claim of service connection for asthmatic bronchitis, and readjudicated the issue.  Subsequently issued supplemental statements of the case (SSOC) in August 2008, December 2008, August 2012, September 2014, and August 2015 also readjudicated the issue of service connection for asthmatic bronchitis.  

Although the October 2007 VCAA letter was inadequate, any VCAA notice deficiency was cured by the required information being contained in the June 2008 SOC and subsequent readjudication of the case in multiple SSOCs.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a SOC or SSOC, is sufficient to cure a timing defect).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Mayfield, 499 F.3d at 1321.  Thus, the Board concludes that VA satisfied its duty to notify the Veteran.

Regarding the duty to assist in this case, the Veteran received a VA respiratory examination for compensation purposes in November 2011.  Addendum opinions were also obtained in March 2014 and June 2015.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination and addendum opinion reports reflect that, taken together, the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions supported by adequate rational.  

All relevant documentation, including SSA, VA, and private treatment (medical) records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the appeal for service connection for asthmatic bronchitis.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for Asthmatic Bronchitis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  As discussed in detail below, the Board has found that the Veteran's recurrent asthmatic bronchitis clearly and unmistakably preexisted active duty service, and clearly and unmistakably was not aggravated by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Accordingly, the direct service connection provisions of 38 C.F.R. § 3.303(a), (d) and presumptive service connection provisions of 38 C.F.R. § 3.303(b) and 38 C.F.R. §§ 3.307, 3.309 (2015) do not apply in this case.

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b). 

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

The Veteran need not produce any evidence of aggravation in order to prevail under the no-aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it was not aggravated or that any increase in severity was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  "The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096 ).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See Horn, 
25 Vet. App. at 235.  Conversely, the burden is not met by finding "that the record contains insufficient evidence of aggravation."  Id.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran has advanced that recurrent asthmatic bronchitis either originated or was aggravated by the April 1966 to December 1966 period of active service.  At the outset, the Board notes that the Veteran is currently diagnosed with chronic bronchitis/asthmatic bronchitis.  Such diagnoses can be found in the reports from the November 2011 VA respiratory examination and the corresponding March 2014 and June 2015 addendum opinions.  Further, the Board notes that, at the December 1965 service entrance examination, no disability of the lungs and/or respiratory system was "noted"; therefore, the presumption of soundness attaches and requires clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service to rebut the presumption of soundness.

Having reviewed all the evidence of record, both lay and medical, the Board finds that the evidence reflects is clear and unmistakable that the Veteran's recurrent asthmatic bronchitis disability existed prior to service.  Upon service entrance, in a December 1965 report of medical history, the Veteran advanced having the following problems prior to service: whooping cough, chronic or frequent colds, hay fever, shortness of breath, pain or pressure in the chest, chronic cough, "bad lungs," and bronchitis.  Further, in an April 1966 Record of Induction, the Veteran specifically advanced having "bad knees, bronchitis; scarred lungs due to sickness."  The Veteran is competent to relate each of these pre-service respiratory symptoms and doctor's diagnosis of bronchitis, and reported these pre-service symptoms and diagnosis at the time of service entrance.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also 38 C.F.R. § 3.304(b)(2) ("History conforming to accepted medical principles should be given due consideration"). 

In addition to the Veteran's multiple histories reported at service entrance and for treatment purposes that show various pre-service respiratory symptoms, functional impairment, and diagnosis, further evidence of  preexisting bronchitis includes a July 1966 letter found within the Veteran's service treatment records reflects that the Veteran was treated for coryza, pharyngitis, and bronchitis in June 1963 (prior to service).  The letter went on to state that in July 1966, approximately three months after service entrance, the Veteran was treated for, and diagnosed with, interstitial pneumonitis and asthmatic bronchitis.  A corresponding July 1966 clinical record noted that the Veteran had a history of "chronic and recurrent bronchitis," with the present episode beginning about June 1966.  A history of bronchitis was advanced in a different July 1966 service treatment record, and in another July 1966 service treatment record it was noted that the Veteran had "recurrent respiratory infections and symptoms since childhood and was hospitalized in the Los Angeles Health clinic in 1959 for three months."  The July 1966 record diagnosed chronic bronchitis and stated that the Veteran had been treated with numerous antibiotic shots.  In a subsequent August 1966 medical report, it was noted that a November 1960 X-ray (pre-service) showed bronchial thickening near the heart.  A September 1966 physical profile included a diagnosis of chronic asthmatic bronchitis, and directed that the Veteran not engage in strenuous exertion, prolonged marching, or running.  See 38 C.F.R. § 3.304(b)(2) (history of disability should be accorded probative value "consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service"). 

The report from the October 1966 medical board examination conveys that the Veteran was diagnosed with chronic recurrent bronchitis, and that the Veteran was not qualified for retention.  Subsequently, in November 1966, the medical board found the Veteran unfit for duty due to a  preexisting chronic recurrent bronchitis disability that was not aggravated by active duty.  The narrative summary of the medical board decision included the following:

[The Veteran] has had recurrent respiratory infections and shortness of breath with wheezing on exertion since childhood.  Was hospitalized in Los Angeles Health Clinic in 1959 for three months because of this.  Had a complete workup with a diagnosis of unknown lung disease, probably chronic bronchitis.  He had bronchitis when he arrived at Fort Polk (see note from family doctor) but had always been treated as an outpatient.  Has had considerable difficulty in AIT and Basic Training and was unable to complete the prolonged runs because of serious shortness of breath.  He made repeated visits to the outpatient dispensary because of asthmatic bronchitis during Basic Training.  His records of this have been lost.  While at Fort Polk he had hospitalization because of chronic and recurrent bronchitis.

The Veteran received a VA respiratory examination in November 2011.  The examination report noted that the Veteran had a current diagnosis of chronic bronchitis, with a diagnosis date of "prior to military service."  A thorough review of all the relevant service treatment and medical records was conducted.  At the conclusion of the examination, the VA examiner noted that, upon a review of all the relevant evidence of record, the Veteran had a history of significant pulmonary problems prior to military service, including three months of hospitalization in 1959.  The VA examiner also noted that after being hospitalized for respiratory symptoms during service, the Veteran advanced having a history of attacks since childhood.

In March 2014, VA obtained a new opinion on the question of whether the bronchitis disability clearly and unmistakably pre-existed service.  The VA examiner thoroughly reviewed the relevant evidence of record.  At the conclusion of the examination, the VA examiner opined that the Veteran's chronic bronchitis clearly and unmistakably existed prior to military service.  As reason therefor, the VA examiner discussed the Veteran's contemporaneous statements at service entrance concerning past bronchial/respiratory problems, the Veteran's respiratory treatment in 1959 that was followed with X-rays in 1960-61 showing a clearing of pneumonia, but continued bronchial thickening, and the service treatment records diagnosing chronic recurrent bronchitis with existence prior to service.

The transcript from the March 2015 Board videoconference hearing reflects that the Veteran testified to not having any health concerns prior to entering service.  The Veteran further testified that respiratory symptoms first manifested eight weeks into service, which resulted in the Veteran receiving treatment until medical discharge.  Similar statements have been made by the Veteran throughout the course of this appeal.

As to the Veteran's recent testimony and statements that there were no  preexisting respiratory disabilities and/or symptoms prior to service, other than the resolved Valley Fever, the Board finds these statements to not be credible, and thus to be of no probative value.  As noted above, in the corresponding medical history report to the December 1965 service entrance examination, the Veteran advanced having a history of whooping cough, chronic or frequent colds, hay fever, shortness of breath, pain or pressure in the chest, chronic cough, "bad lungs," and bronchitis.  The Veteran again advanced having bronchitis (with resulting scarred lungs) prior to service in an April 1966 Record of Induction.  When considered with the supporting medical evidence of record near the time the Veteran made these statements, the more recent statements advancing no respiratory symptoms prior to service are inconsistent with, and far outweighed by, all the Veteran's more contemporaneous statements and histories made near or during service both prior to and while seeking treatment, as well as the various contemporaneous histories of various pre-service symptoms and breathing functional impairments that include pre-service diagnosis of asthmatic bronchitis.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).

VA has also received multiple letters from the Veteran's private physician; however, these letters and purported opinions are of no probative value because they are based on materially inaccurate factual assumptions of no symptoms or breathing functional impairment prior to service and no diagnosed asthmatic bronchitis prior to service, so are of no probative value.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  Most relevant to the instant decision, in a January 2009 opinion, the private physician wrote that "it would seem reasonable to me that the asthma and chronic bronchitis that he suffers started with an exposure during his military career."  The private statement reflects that the statement was rendered without review of the Veteran's service treatment records or an otherwise accurate history from any source.  The opinion was based upon the Veteran's inaccurate statements that there were "no respiratory problems of any type" prior to service, and on the erroneous assumption that asthmatic bronchitis was first diagnosed in service.  Further, in a subsequent September 2009 statement, the private examiner wrote that, "while I understand that it is not my responsibility to judge on this relationship, it would seem logical to me that the illness he contracted within in the Army, and for which he was given a discharge, would qualify him for some degree of service relatedness for his chronic lung disease." 

As discussed above, such statements by the Veteran are not credible and have no probative value; therefore, the reliance on this inaccurate history to support an opinion renders the purported opinion of no probative value.  For this reason, the purported opinions by private physicians are of no probative value.  The opinions stem from an inaccurate factual premise of no pre-service bronchial symptoms or diagnoses.  See Reonal, 5 Vet. App. at 461 (holding that an opinion based upon an inaccurate factual premise has no probative value); Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  The Board does not
reject the history provided to the private physicians by the Veteran because the Veteran was the source of the history; rather, the Board finds that the history provided by the Veteran was entirely inconsistent with, and far outweighed by, all the other lay and medical evidence of record.  See Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).

Second, the purported opinions (that it "seems reasonable" the disability is related to service) are also of no probative value as they are statements of mere possibility and not probability.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that the veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the veteran was held to be speculative); Bloom v. West, 12 Vet. App. 185, 186-187 (treating physician's opinion that service "could have" precipitated a disability found too speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); and Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held that a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the veteran's death was too speculative to be new and material evidence).  

Third, the purported opinions pertain to the irrelevant question of direct service incurrence, not aggravation of preexisting disorder during service.  Once the preexistence of a disorder is established, the issue is one of aggravation (38 U.S.C.A. § 1111; 38 C.F.R. § 3.304), not direct service connection (38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d)).  The issue only converts to one for direct service connection if the presumption of soundness is not rebutted.  See Wagner, 370 F.3d 1089.  For these reasons, to include the fact that the purported opinions are speculative and based upon an inaccurate factual premise, the Board finds the purported private opinions to be of no probative value and to be of no weight in the instant decision.     

Having reviewed all the relevant evidence of record, the Board finds that the currently diagnosed recurrent asthmatic bronchitis clearly and unmistakable existed prior to service.  Concerning the Veteran's recent statements about the state of his respiratory disability prior to service and the purported private opinions, the Court has held that the phrase "clear and unmistakable evidence" means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  It was noted, in essence, that the non-adversarial nature of VA compensation laws made VA's presumption rebuttal burden distinguishable from other evidentiary presumption law theories, but that VA was not precluded from assessing the probative value of the other contrary evidence of record in meeting this burden.  The Court found that "[t]he Board is free to reject this evidence if it lacks competency or credibility.  Furthermore, the Board may find that the evidence is of such low probative value that it does not affect the 'unmistakability' of the evidence showing preservice inception of the seizure disorder.  In short, the Board is not precluded from finding that the condition existed prior to service simply because there is some evidence to the contrary if their findings of fact indicate that the contrary evidence is of no weight or otherwise non-probative.  However, the Board must provide reasons and bases for such a finding."  Id. at 261-262.

As discussed above, the Board has found the Veteran's more recent statements, and the private opinions based upon such recent statements, to not be credible and/or probative, and thus, to have no weight in the Board's determination as to whether there is clear and unmistakable evidence that the recurrent asthmatic bronchitis existed prior to service.  As such, the Board has adequately addressed why this evidence does not prevent the Board from finding that the recurrent asthmatic bronchitis disability clearly and unmistakable existed prior to service.  Id. 

While the evidence against a finding that a bronchitis disability existed prior to service is of no probative value, the evidence in favor of such a finding is so significant as to constitute clear and unmistakable evidence that the recurrent asthmatic bronchitis existed prior to service.  Such evidence includes the Veteran's own statements prior to and during service, the mother's May 1967 lay statement that the Veteran had problems with bronchitis during childhood, the July 1966 letter explaining that the Veteran was first treated for coryza, pharyngitis, and bronchitis in June 1963, the August 1966 medical report discussing a November 1960 X-ray (pre-service) that showed bronchial thickening near the heart, the multiple service treatment records noting a history of bronchial symptoms, the in-service medical board examination and opinion finding existence prior to entry into service without aggravation of the disability, and the March 2014 VA respiratory opinion that the asthmatic bronchitic clearly and unmistakably existed prior to service.  The Board finds that the evidence supports a finding that the Veteran's bronchitis disability clearly and unmistakably existed prior to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Based upon a review of all the evidence, both lay and medical, prior to, during, and after service, the Board next finds that the evidence clearly and unmistakably demonstrates that the Veteran's clearly preexisting asthmatic bronchitis was not aggravated during active service.  The Board recognizes the high burden placed on VA to establish by clear and unmistakable evidence that the asthmatic bronchitis was not aggravated in service or that any increase in severity was due to the natural progress of the disease.  Further, the Board recognizes that there must be affirmative evidence demonstrating that there was no aggravation.  Horn, 25 Vet. App. at 235.  In this case, as will be discussed below, unlike in Horn, the Board has obtained affirmative competent medical opinion evidence (a retrospective opinion) that the asthmatic bronchitis clearly and unmistakably was not aggravated during service.  Specifically, VA has obtained a retrospective medical opinion addressing the question of non-aggravation in service, applying the correct legal standard of clear and unmistakable evidence to do so.

On the question of non-aggravation by service, the transcript from the March 2015 Board videoconference hearing reflects that the Veteran testified that during the one-year period after service separation the bronchial disability symptoms stayed the same.  Further, the Veteran testified to "toughing it out" and not seeking treatment for the respiratory problems until the 1990s.  A post-service private treatment record from November 1995 (29 years after service) reflects that the Veteran was treated for a mixture of COPD and bronchitis.  The private examiner stated that the Veteran had a history of asthma as a child but was not diagnosed as an adult.  In December 2005 (39 years after service), the Veteran sought treatment for a persistent cough.  The examination report reflects that the private examiner assessed the coughing was due to the COPD.  There was no mention of bronchitis, which is indicative of the mildness of severity of any bronchitis.  

The treatment for symptoms complained of decades after service shows that the Veteran still has complaints and has sought treatment for the same symptoms that he had prior to service, primarily, bronchitis, but also including chronic cough, chronic or frequent colds, hay fever, shortness of breath, pain or pressure in the chest.  

A December 2006 chest X-ray noted no pulmonary vascular thickening, and a February 2007 private X-ray report showed normal pulmonary vascularity with clear lungs and no pleural effusions identified.  These are normal clinical findings 40 years after service.  Such normal findings show no progression, even 40 years after service.  

During the course of this appeal, the Veteran advanced generally that the asthmatic bronchitis was aggravated by active service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau, 492 F.3d 1372; see also Buchanan, 451 F.3d 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical disorders require specialized training for a determination as to diagnosis and causation; therefore, such issues are not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

The Board finds that, as a lay person, while the Veteran is competent to report symptoms of bronchitis experienced at any time, the Veteran has not been shown to have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding whether the clearly preexisting asthmatic bronchitis was aggravated by active service.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The Veteran's asthmatic bronchitis is a medically complex disease process (of the respiratory system), that requires specialized testing to diagnose, and manifests in symptomatology that overlaps with other disorders (such as the Veteran's currently diagnosed COPD).  Woehlaert, 21 Vet. App. at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  Whether the Veteran's asthmatic bronchitis disability preexisted service or was aggravated by service is a complex medical etiological question involving largely internal and unseen respiratory system processes unobservable by the Veteran.  As such, the Board finds that, under the facts of this case, the Veteran's general lay statement as to aggravation, that does not demonstrate specific worsening of particular symptoms, is not competent evidence on the question of preexistence aggravation, that is, it does not have any tendency to show worsening occurred during service.

The Board has received and reviewed extensive treatment records concerning the Veteran's bronchitis disability; however, none of these records reflects an opinion from any VA or private examiner that the disability was aggravated in service.  The private statements discussed above purport to be direct service connection opinions, rather than aggravation opinions, so are irrelevant on the question of "aggravation by" service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Further, the private statements are still of no probative value due to their speculative nature and the fact that they were rendered upon an inaccurate factual basis.  See Vanerson, 12 Vet. App. at 261-62; Reonal at 461. 

A VA examiner, in a November 2011 VA respiratory examination, opined that it was less likely than not that the asthmatic bronchitis was aggravated by service.  Specifically, after considering the Veteran's respiratory treatment prior to and during service, the VA examiner assessed/opined that there was no evidence that the bronchitis was aggravated or altered beyond the normal course during service; however, this opinion was inadequate for VA decision purposes for reasons including the VA examiner's failure to provide sufficient rationale for the opinion.

A subsequent March 2014 VA respiratory opinion was found by the Board to be inadequate due to the fact the aggravation opinion was framed in terms of "as likely as not" as opposed to "clear and unmistakable"; however, the Board notes that the VA examiner did provide detailed rationale as to why there was no aggravation during service.  Specifically, the VA examiner in March 2014 assessed that the evidence of record reflected that, while the Veteran had an acute exacerbation of a  preexisting condition during active duty, there appeared to be fewer problems/flares for a period of time after service.  The VA examiner noted that the Veteran did not appear to be treated for chronic bronchitis flare-ups until approximately 1995 (29 years after service).  As such, the VA examiner opined there was insufficient medical evidence that the chronic bronchitis was aggravated by activities during military service. 

VA subsequently received an adequate VA aggravation opinion in June 2015.  The examination report reflects that the VA examiner extensively reviewed all the available evidence of record, including medical evidence.  After reviewing the relevant evidence, the VA examiner opined that it was clear and unmistakable that the  preexisting bronchitis disability was not aggravated by service.  The VA examiner in June 2015 reviewed the symptoms noted in the pre-service medical records and those advanced by the Veteran at service entrance, and compared these symptoms to those displayed by the Veteran during service.  Upon reviewing the evidence, the VA examiner assessed that the Veteran's in-service respiratory symptoms were at the same level (severe) as the symptoms that were treated prior to service.  As such, the VA examiner opined that the Veteran's preexisting asthmatic bronchitis disability did not worsen beyond the natural progression of the illness in or during service. 

Having reviewed all the evidence of record, lay and medical, the Board finds that there is clear and unmistakable evidence that the Veteran's recurrent asthmatic bronchitis was not aggravated by active service, as there was no increase in disability during service and/or any increase in disability beyond that due to the natural progression of the Veteran's respiratory disability.   See Wagner, 370 F.3d at 1096.  Specifically, the evidence reflects that the Veteran's various respiratory symptoms were "serious" both prior to and during service.  In the June 2015 VA addendum opinion, to which the Board places significant probative value, the VA examiner explained that the medical evidence prior to service reflected that the Veteran's respiratory disability symptoms were severe.  While the Veteran's flare-up of symptoms during service was just as severe, the evidence did not reflect that the in-service symptoms were greater than the pre-service symptoms.  Further, the Veteran testified that the symptoms remained the same immediately after service, and the VA examiner noted that the symptoms appeared to have reduced until on or about 1995.  As such, the opinion conveys that the Veteran's  preexisting asthmatic bronchitis did not worsen in or during service.

Given the VA examiner's opinions of clear and unmistakable preexisting disability that clearly and unmistakably was not aggravated by service, the specific history of symptoms and impairment prior to service and at service entrance, evidence of flare-up of symptoms during service, the Veteran's testimony concerning the severity of the disability immediately after service, a comparisons of symptoms and functional impairment before and after service, and the other medical evidence of record, the Board finds the evidence clearly and unmistakably demonstrates that the Veteran's preexisting recurrent asthmatic bronchitis was not aggravated during service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Based on the above, the Board finds that the record contains clear and unmistakable evidence showing that the Veteran had a preexisting bronchial disability prior to 

active service, which clearly and unmistakably was not aggravated by, that is, did not worsen beyond a natural progression in or during active service.  Accordingly, service connection for recurrent asthmatic bronchitis is not warranted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.


ORDER

Service connection for asthmatic bronchitis is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


